

 
 
EXHIBIT 10.1


Summary of the Company's Short Term
Achievement Reward Program
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SHORT TERM ACHIEVEMENT REWARD PROGRAM
(Effective July 1, 2018)


The Short Term Achievement Reward ("STAR") Program is The Procter & Gamble
Company's (the "Company") annual bonus program designed to motivate and reward
employees for achieving outstanding short term business results for the Company
and its subsidiaries.  STAR awards are made pursuant to authority delegated to
the Compensation & Leadership Development Committee (the "C&LD Committee") by
the Board of Directors for awarding compensation to the Company's principal
officers and for making awards under the Procter & Gamble 2014 Stock and
Incentive Compensation Plan (the "2014 Plan") or any successor stock plan
approved in accordance with applicable listing standards.


I. ELIGIBILITY


Employees at Band 3 or above and who worked at least 28 days (four calendar
weeks) during the applicable fiscal year are eligible to participate.  Eligible
employees who do not work a full schedule (e.g., leaves of absence, disability,
and less-than-full time schedules) in the fiscal year in which the award is
payable may have awards pro-rated.


II.           CALCULATION


The individual STAR Award is calculated as follows:


(STAR Target) x [ (Business Unit Performance Factor x 70% weighting) + (Total
Company Performance Factor X 30% weighting) ]


·
The STAR Target for each participant is calculated as:



(Base Salary) x (STAR Target percent)


Base Salary at the end of the applicable fiscal year is used to calculate the
STAR award.


Generally, the STAR Target Percent is dependent on the individual's position and
level (Band) in the organization.  The STAR Target percent for participants at
Band 7 or above is set by the C&LD Committee.  The STAR Target percent for all
other participants is set by the Chief Executive Officer, with the concurrence
of the Chief Human Resources Officer, pursuant to authority delegated to them by
the C&LD Committee. If an individual's position and/or level changes during a
fiscal year, and that change results in a new STAR Target Percent, the STAR
Target Percent is pro-rated according to the amount of time in each
position/level during the fiscal year. 


·
The Business Unit Performance Factor is weighted at 70% and is based on the
fiscal year success for the appropriate STAR business unit. The STAR business
units are defined by the Chief Human Resources Officer and may consist of
business categories, segments, geographies, functions, organizations or a
combination of one or more of these items.  The STAR business units will be
defined within ninety (90) days of the beginning of the fiscal year, but may be
adjusted as necessary to reflect business and/or organizational changes (e.g.,
reorganization, acquisition, merger, divestiture, etc.).  The Business Unit
Performance Factors can range from 0% to 200% with a target of 100%.  In
general, a committee consisting of at least two of the Chairman of the Board,
Chief Executive Officer, Chief Financial Officer, Chief Human Resources Officer
and/or the Chief Operating Officer (the "STAR Committee"), conducts a
comprehensive retrospective assessment of the fiscal year performance of each
STAR business unit against previously established goals for one or more of the
following measures: Operating Total Shareholder Return, Key Competitor
Comparison, After Tax Profit, Operating Cash Flow, Value Share, Volume, Net
Outside Sales, Customer spending effectiveness, SRAP cost progress,
Transportation and warehouse cost progress, Internal controls, Accounts
receivable payscore (collection effectiveness), Organization Head
Self-Assessment, and Cross Organization Assessment.  The STAR Committee makes a
recommendation of an appropriate Business Unit Performance Factor to the C&LD
Committee.  There may also be other factors significantly affecting STAR
business unit results positively or negatively which can be considered by the
STAR Committee when making its recommendation.  No member of the STAR Committee
makes any recommendation or determination as to their own STAR award.  As a
result, there are certain instances in which a Business Unit Performance Factor
recommendation to the C&LD Committee must be made exclusively by the Chief
Executive Officer.



Business Unit leaders may then allocate the approved STAR Business Unit Factors
among the divisions of the Business Unit to more closely align the STAR award
with performance, so long as the total expenditure does not exceed that approved
by the Star Committee and no individual STAR award exceeds 200% of target.


·
The Total Company Performance Factor is weighted at 30% and is based on the
total Company's success during the fiscal year and ranges from 0% to 200%, with
a target of 100%. The same Total Company Performance Factor is applied to all
STAR award calculations, regardless of STAR business unit.  It is determined
using a matrix which compares results against pre-established goals for fiscal
year organic sales growth and core earnings per share ("EPS") growth for the
fiscal year.



While the STAR Committee makes recommendations to the C&LD Committee regarding
the Business Unit and Total Company performance factors to be applied to all
STAR awards (except those for the STAR Committee members), only the final award
amounts for principal officers are approved specifically by the C&LD Committee. 
The C&LD Committee has delegated the approval of STAR awards for other
participants to the Chief Executive Officer. The C&LD Committee has discretion
to use, increase or decrease the performance factors recommended by the STAR
Committee and/or to choose not to pay STAR awards during a given year.


III.         TIMING AND FORM


STAR awards are determined after the close of the fiscal year and are paid on or
about September 15.  The award form choices and relevant considerations are
explained to participants annually.  Participants receive written notice of
their award detailing the calculation and grant letters for those employees who
elect to receive awards in stock options


Generally, STAR awards are paid in cash. However, before the end of the calendar
year preceding the award date, eligible participants can elect to receive their
STAR award in forms other than cash.  Alternatives to cash include stock
options, stock appreciation rights ("SARS"), local deferral programs (depending
on local regulations in some countries) and/or deferred compensation (for
employees eligible to participate in the Executive Deferred Compensation
Program).  The number of stock options or SARs awarded to each employee will be
determined on grant date by determining the USD value of the award chosen by the
employee to be paid in stock options and dividing that value by the grant date
GAAP expense of one stock option.  The result will be rounded up to the nearest
whole share. Any STAR award paid in stock options or other form of equity shall
be awarded pursuant to this program and the terms and conditions of the 2014
Plan or any successor stock plan approved in accordance with applicable listing
standards, as they may be revised from time to time.  STAR awards paid in stock
options or SARS will have the following terms unless otherwise approved by the
C&LD Committee at grant:


Grant date will be the last business day on or before September 15.  If the New
York Stock Exchange is closed on the day of the grant, then the C&LD Committee
will establish a grant date as soon as practical following the date previously
specified. Provided participants remain in compliance with the terms and
conditions set forth in the 2014 Plan and the Regulations, STAR stock options
and SARs are not forfeitable, will become exercisable three years after the
grant date, and will expire ten years after the grant date.  In the event of
death of the participant, the award becomes exercisable as of the date of death
and the award remains exercisable until the Expiration Date.  For awards granted
in France or the United Kingdom, the consequences of death are determined by the
local plan supplement, if applicable.


The option price used for any STAR Award will be the closing price for a share
of Common Stock on the New York Stock Exchange on the grant date, or such higher
price as may be specified in the French Addendum of the Regulations (the "Grant
Price").


IV.         SEPARATION FROM THE COMPANY


·
Retirement, Death or Special Separation with a Separation Package:  If a
participant worked at least 28 days (4 calendar weeks) during the fiscal year,
the STAR award is pro-rated by dividing the number of calendar days the
participant was an "active employee" during the fiscal year by 365.



·
Voluntary Resignation or Termination for cause:  Separating employees must have
been active employees as of June 30 or the last business day in June (the close
of the fiscal year for which the award is payable) to receive an award.



·
Separation due to a Company authorized divestiture: In the case of divestitures
the CHRO is authorized to determine the appropriate STAR payout based on
Business Unit factors either at Target or at projected or actual business
results.  The CHRO is also authorized to pay awards for the current or following
partial fiscal year at time of divestiture close for administrative convenience.



Eligible participants who have left the Company will receive a cash payment
(stock options can only be issued to active employees) on the same timing as
STAR awards or as soon thereafter as possible.


V.   CHANGE IN CONTROL


Notwithstanding the foregoing, if there is a Change in Control in any fiscal
year, STAR awards will be calculated in accordance with Section II above, but
each factor will be calculated for the period from the beginning of the fiscal
year in which a Change in Control occurred up to and including the date of such
Change in Control ("CIC Period").  "Change in Control" shall have the same
meaning as defined in the 2014 Plan or any successor stock plan.


VI.         GENERAL TERMS AND CONDITIONS


While any STAR award amount received by one individual for any year shall be
considered as earned remuneration in addition to salary paid, it shall be
understood that this plan does not give to any officer or employee any contract
rights, express or implied, against any Company for any STAR award or for
compensation in addition to the salary paid to him or her, or any right to
question the action of the Board of Directors or the C&LD or STAR Committees.


Each award to an individual at Band 7 and above, made pursuant to this plan, is
subject to the Senior Executive Recoupment Policy as amended by the C&LD
Committee in April 2018.


To the extent applicable, it is intended that STAR comply with the provisions of
Section 409A.  STAR will be administered and interpreted in a manner consistent
with this intent.  Neither a Participant nor any of a Participant's creditors or
beneficiaries will have the right to subject any deferred compensation (within
the meaning of Section 409A) payable under STAR to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to a Participant under STAR may not be reduced
by, or offset against, any amount owing by a Participant to the Company.


This program document may be amended at any time by the C&LD Committee.